Duckworth, Chief Justice.
The motion to dismiss the petition because it fails to state a claim upon which relief can be granted is without merit since examination of the pleadings shows the application contains all the essential allegations required in a habeas corpus proceeding. Code Ann. § 50-101 (Ga. L. 1967, p. 835); Code § 50-121; Cooper v. Stephens, 214 Ga. 825 (108 SE2d 274); Smith v. Scott, 216 Ga. 506 (117 SE2d 528). If it be considered under the Civil Practice Act of 1966 (Ga. L. 1966, p. 609; Ga. L. 1967, p. 226) as one for summary judgment [Code Ann. §§ 81A-112, 81A-156; Ga. L. 1966, pp. 609, 622, 660; 1967, pp. 226, 231, 238), a contrary judgment is not required, since there is no evidence in the record either pro or con as the notice of appeal requested that no portion of the record be omitted.

Judgment affirmed.


All the Justices concur.